Title: From John Quincy Adams to Abigail Smith Adams, 23 April 1817
From: Adams, John Quincy
To: Adams, Abigail Smith




My dear Mother.
London 23. April 1817.


Your kind Letters of 12 and 17. March, the latter enclosing one (copy) from Mr H. G. Otis to my father reached me on the same day with a Letter from the New President of the United States, informing me that with the concurrence of the Senate, he had appointed me to the Office just vacated by himself—I had never received from him any previous intimation that it was his intention to make this nomination, although from various sources and among others the public newspapers, suggestions had found their way to me, that it would probably be made—I am duly sensible to this mark of his Confidence, and devoutly wish that he may never have occasion to regret that it was misplaced—The only hesitation that I could feel, with regard to my duty on the occasion, arose from a very serious doubt of my competency for the place—You will give me credit when I assure you that this doubt has weighed more heavily upon my Mind, than it ever did upon the occasion of any former appointment with which I have been honoured. You may not be aware, and it is not necessary for me to set forth the array of all the incidents that contribute to the pressure of this doubt, because I have nevertheless overstepped them all and accepted the trust—The dispenser of every good gift can alone enable me faithfully and acceptably to discharge it.
Your imagination travelled upon the wings of your affection when you allotted the Month of May for the period of our arrival in the United States—It will at the utmost be that of our embarking. The Letter that I have received from the President was a fourth copy; and a mere notification of my appointment—The official Letter of Recall, and the Instructions how and with whom to leave the affairs of the Mission here have not yet reached me. We are making in the mean time preparations for our departure, and next Monday we are finally quit the mansion at Little Boston; one of the most delightful spots upon which I ever resided—If we land upon my native soil, as early as the first of August it is the utmost that I can expect.
	 16. May 1817.
									You will scarcely think it possible that this Letter should have lain nearly a Month unfinished for want of an hour of time at my disposal. We took final leave of our residence at Little Boston House, on the 29th. of last Month—On the 3d. of the present I received the Letter of Recall from the Mission here, which I delivered the day before yesterday to the Prince Regent. I have engaged passage for myself and family on board the Ship Washington, Captain Forman, to Sail the first week in June from this Port for New-York—My Books, together with the Portrait of my father painted by Copley, and that of my Sister which I have procured for you, I shall send to Boston, perhaps by the Brig Lion, to sail about the last of this Month—My Son George has just returned form his tour to Paris, Bruxelles and Ghent.
I received yesterday your kind Letter of 13. April—On the subject of my new appointment I can add nothing to what I have said on the other side. The manner in which the President has thought proper to nominate me, was certainly honourable to himself, as it was without any intimation from me, or as far as I know, from any of my friends which could operate as an inducement to him—His motives were altogether of a public nature; and I trust I shall be duly sensible of the personal, as well as of the political duties which this unsolicited and spontaneous confidence imposes upon me. As to the popular favour with which you observe the appointment has been attended, I well know how to appreciate its stability as inherent in its own nature; but that is the smallest of my concern; I have no fear of injustice from my Countrymen—for through the whole course of my life I have experienced from them favour far beyond my deserts—They have always overestimated, not the goodness of my intentions, but the extent of my talents—And now when their anticipations go so far beyond what I have the consciousness of being able to realize, mine have too much reason to apprehend that they will terminate in disappointment—I have no anxious forecast but of my inability to justify the President’s choice by active, efficient, and acceptable assistance to his Administration, and the expectations of the public, by solid and useful Service to my Country.
You observe that among the various public speculations there have been some expressing apprehensions that my public opinions and feelings would not harmonize with those of the President—It is certain that our sentiments upon subjects of great public interest have at particular periods of our public life been much at variance—That they may be so again, is as certainly not impossible—If I had any present reason for expecting it, I should deem it my duty to decline the Office which he has tendered to me—but I have none—Ever since his appointment to the Department of State has brought me into official Relations with him, I have known few of his opinions with which I did not cordially concur, and where there might be shades of difference, have had ample reason to be satisfied with the consideration which he has given to the candid expression of mine. I am aware however, how much more delicate and difficult a task it will be to conciliate the duties of self-respect, and the spirit of personal independence, with the deference of personal obligation, and the fidelity of official subordination, under the new station assigned to me, than it has hitherto been, in those which I have held—I am aware that by the experience of our history under the present Constitution, Mr Jefferson alone, of our four Presidents has had the good fortune of a cabinet, harmonizing with each other, and with him through the whole period of his Administration—I know something of the difficulty of moving smoothly along, with associates, equal in trust, justly confident of their abilities, disdainful of influence yet eager to exercise it, impatient of controul, and opposing real stubborn resistance, to surmises and phantoms of encroachment, and I see that in the nature of the thing an American Presidents Cabinet must be composed of such materials. For myself, I shall enter upon the functions of my Office, with a deep sense of the necessity of union with my Colleagues, and with a suitable impression that my place is subordinate. That my duty will be to support and not to counteract or oppose the President’s Administration, and that if from any cause I should find my efforts to that end ineffectual, it will be my duty seasonably, to withdraw from the public service, and leave to more competent persons the performance of the duties to which I should find myself inadequate. The President, I am sure, will neither require nor expect from me any sacrifice of principles inconsistent with my own sense of right, and I hope I shall never be unmindful of the respect for his character, the deference to his sentiments, and the attachment to his person, due from me to him, not only by the relative situation in which he has placed me, to himself, but by the gratitude with which his kindness ought to be requited.
I am obliged to close my Letter, and remain, ever affectionately yours


John Quincy Adams.




